Citation Nr: 0305888	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 60 percent 
disabling .

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease with esophagitis, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In that decision the RO denied an increase in the 10 percent 
rating assigned for gastroesophageal reflux disease and 
increased the rating assigned for the veteran's service-
connected low back disorder from 20 to 40 percent.  In a 
November 2002 rating decision, the RO increased the rating 
assigned for the service-connected low back disorder to 60 
percent, effective from March 15, 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is productive of pronounced impairment.

2.  The service-connected gastroesophageal reflux disease is 
manifested by complaints of burning pain, without vomiting, 
nausea or medical evidence of dysphagia (difficulty 
swallowing), and the condition is not productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (effective prior to and since September 
23, 2002).

2.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20 and Part 4, 
Diagnostic Codes 7799-7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show he was first seen 
for complaints of low back pain.  In November 1986 it was 
reported that a CT scan showed a herniated disc at L4-L5 with 
possible nerve root encroachment.  

On a May 1987 VA neurological examination, it was reported 
that that X-rays and a CT scan of the spine did not show any 
significant abnormalities.  The examiner noted that there 
were no clear neurological deficits and the exact etiology of 
the veteran's complaints of low back pain were unclear.  

In June 1987 the RO granted service connection for herniated 
disc, left, at L3-L4 with degenerative joint disease, rated 
20 percent disabling.  That rating was continuously in effect 
until the current claim.  

On a November 1996 VA spine examination the diagnosis was 
history of a herniated disc at L3-L4 with degenerative joint 
disease with no current neurological impingement.  

On a November 1996 Agent Orange examination, it was reported 
that that a small esophageal ring was diagnosed by 
esophagogastroduodenoscopy, and that the veteran had symptoms 
of gastroesophageal reflux primarily while he was taking 
NSAID's and had improved on Pepcid.  

In January 1997 the RO granted service connection for an 
esophageal ring with esophagitis, rated 10 percent disabling.  
That rating has been continuously in effect ever since.  

In February 1998 the veteran filed a claim for increased 
compensation.

The veteran was seen at a VA pain clinic in April 1998 for 
complaints of low back pain.  The impression was mechanical 
low back pain with muscular deconditioning.

A VA examination was conducted in June 1998.  At that time 
the veteran reported increasing low back pain with radiation 
into the left lower extremity.  He had difficulty sleeping, 
walking and driving due to the pain.  He reported that he was 
on medication for esophagitis and had occasional heartburn 
and abdominal discomfort but no melena, nausea or vomiting.  

Examination showed that he was five feet nine inches tall and 
weighed 199 pounds. He had forward flexion of the lumbar 
spine to 60 degrees, backward extension to 10 degrees, side 
bending to 20 degrees, and rotation to 30 degrees.  There was 
paraspinal muscle tenderness.  He had definite difficulty 
getting out of the chair and walked slowly.  X-rays showed 
moderate degenerative disc disease throughout the lumbar 
spine.  The pertinent diagnoses were herniated disc L3-L4 and 
esophageal ring with esophagitis and occasional heartburn. 

In July 1998 the RO increased the 20 percent in effect for 
the herniated disc, left, at L3-L4 with degenerative joint 
disease to 40 percent effective in February 1998.

VA outpatient treatment records from 1998 to 2002 show 
continued treatment for back complaints with reported pain 
into left leg, and gastrointestinal symptoms.  An endoscope 
report dated in May 1999 showed a normal esophagus with no 
esophagitis and a normal duodenum.  When seen in August 2000 
he reported acid burning in his throat.  When seen in 
February 2001 he indicated that he was doing well.  His 
reflux symptoms occurred two to three weeks.  During this 
time he received a Tens unit, injections and a pain block for 
the low back complaints.

The veteran was seen a VA outpatient clinic on March 15, 
2001, for low back pain.  He reported that he had constant 
low back pain and intermittent pain in the left leg.  
Examination showed he had spasm of the erector muscles of the 
low back, low back tenderness and limitation of motion of the 
back in all directions.  The assessment was chronic low back 
pain with radiculopathy, and myofascial pain syndrome.

A VA compensation examination was conducted in June 2001.  At 
that time the veteran complained of esophageal pain, 
particularly at night.   He denied hematemesis.    

The examination showed that his general health appeared good.  
He was in good health with no evidence of anemia.  There had 
been no weight loss in the last two years.  He reported that 
he had low back pain and subjective weakness of the left leg.  
His treatment included spinal blocks, injections, a Tens 
unit, and Vioxx.  He stated that he had worked as a dining 
facility manager but had to give this up due to back pain.  
He was unable to work in his yard or cut grass like in the 
past. 

Examination showed he had forward flexion of the lumbar spine 
to 20 degrees, backward extension to 10 degrees, and normal 
rotation bilaterally.  There was no evidence of spinal 
tenderness.  On neurological examination motor strength was 
5/5, bilaterally, and sensation was intact to light touching.  
X-rays showed diffuse osteopenia.  There was atherosclerotic 
change in the abdominal aorta.  There was severe loss of disc 
space height at the L5-S1 with associated vacuum disc change.

The diagnoses were gastroesophageal reflux disease with 
esophagitis, history of low back pain secondary to herniated 
disc L3-L4, and degenerative joint disease of the lumbar 
spine.

At a July 2001 VA hearing at the RO, the veteran testified 
that he had constant low back pain with pain into his left 
leg.  He stated he had stopped using a TENS unit for pain 
because it was not effective.  He said he had severe shoulder 
pain associated with esophageal reflux, but that he had not 
had any such problem for 5 or 6 months.  

He was seen at a VA outpatient clinic in May 2002.  At that 
time it was reported that that he was seen for 
gastroesophageal reflux disease follow up.  He denied nausea, 
vomiting, odynophagia (pain on swallowing), or heartburn.  It 
was reported that that his reflux control was excellent and 
he had no complaints and agreed with his medications and 
plan.  It was also reported that an 
esophagogastroduodenoscopy in May 1999 had been normal and 
esophagogastroduodenoscopy in June 1998 showed retained food 
and a normal esophagus. 

On a January 2003 VA spine examination, the veteran reported 
that he had increasing low back pain.  He reported that he 
numbness radiating onto the left leg.  He reported that he 
was unable to walk long distances or to stand or sit for 
prolonged period of time.  He stated that he had a recent 
fall due to the back pain.  The pain could be so severe that 
at times it was incapacitating.  He had episodes where his 
wife would help him out of the bed or a chair.  This would 
happen one to two times a week.  He worked as a contract 
manager and over the last several months he had to miss 
several days of work due to the back pain.

Examination showed he was slightly stopped secondary to low 
back pain.  Musculature was intact.  He had forward flexion 
of the lumbar spine to 30 degrees, backward extension to 10 
degrees, and rotation to 20 degrees bilaterally.  All ranges 
of motion were stopped by pain.  On neurological examination, 
sensation was intact to light touching in both lower 
extremities.  Motor strength was 5/5, bilaterally.  June 2001 
X-rays were reviewed.  The diagnosis was degenerative disc 
disease of the lumbar spine.

II.  Analysis

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Pursuant to the VCAA, the VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and to 
complete his claim.  In the statement of the case and a 
number of supplemental statements of the case, the veteran 
has been informed of the requirements necessary to 
substantiate his claim.  The February 20003 supplemental 
statement of the case from the RO most recently notified him 
that the VA would obtain all relevant medical treatment 
records.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA has 
obtained the all VA treatment records and the veteran has not 
cited any records of relevant treatment in addition to those 
that have already been obtained and associated with the 
claims folder, and as a number of current medical 
examinations relative to the claim have been obtained, the 
duty to assist has been satisfied.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule), which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.

A.  An increased rating for degenerative disc disease of the 
lumbar spine.

The veteran's low back disability is and has been rated 
pursuant to Diagnostic Code 5293, intervertebral disc 
syndrome.  Under Diagnostic Code 5293, as in effect prior to 
September 22, 2002, a 40 percent rating was warranted for 
severe recurring attacks with intermittent relief, and a 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  The revised 
rating criteria provide that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months will be rated 40 percent 
disabling.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.

As the veteran's claim for an increased rating for 
degenerative disc disease of the lumbar spine was pending 
when the regulations pertaining to intervertebral disc 
syndrome were revised, he is entitled to adjudication under 
the version most favorable to him. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation. A 50 percent evaluation requires 
fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289 (2002).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  A 100 percent rating is warranted if there is 
complete bony fixation of the cervical or lumbar elements at 
an unfavorable angle, with marked deformity and either Marie- 
Strumpell or Bechterew type involvement of other joints.  38 
C.F.R. Part 4, Diagnostic Code 5286 (2002).

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted. A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion. 38 C.F.R. § 4.71a, 
Code 5292.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  A VA General Counsel opinion held that Diagnostic 
Code 5293 involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this regard 
the Board notes that the highest schedular rating for 
limitation of motion without ankylosis is 40 percent under 
diagnostic code 5292

To summarize, the lay statements and testimony are deemed 
competent evidence with regard to the description of the 
veteran's symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard, the veteran's low back disorder is currently 
evaluated as 60 percent disabling under the old rating 
criteria.  Under this old rating criteria this is indicative 
of pronounced disability and is the highest rating 
permissible under diagnostic code 5293.  A higher rating 
would be warranted for complete bony fixation of the cervical 
or lumbar elements at an unfavorable angle, with marked 
deformity and either Marie- Strumpell or Bechterew type 
involvement of other joints.  The medical evidence does not 
show the presence of ankylosis.  

Under the revised rating criteria the 60 percent rating would 
require incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  The evidence does 
not show that the veteran's disability satisfies these 
criteria.  There has been no evidence of any findings that 
would warrant a higher rating on the basis of incomplete 
paralysis of the sciatic nerve under the rating for nerve 
injuries.  Specifically neurological examination in June 2001 
and in January 2003 noted that the veteran had intact 
sensation and motor strength of 5/5 in his lower extremities.  
Therefore under either the old or the new criteria a rating 
in excess of 60 percent is not warranted for the veteran's 
service-connected low back disorder.  Accordingly, the Board 
finds that preponderance of the evidence is against the 
veteran's claim.

B.  An increased rating gastroesophageal reflux disease with 
esophagitis.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. 4.20 (2002).

The evidence indicates the veteran's gastroesophageal reflux 
disease is manifested primarily by symptoms similar to those 
caused by a hiatal hernia.  Under the circumstances, this 
condition will be rated under the provision of Diagnostic 
Code 7346.  38 C.F.R. § 4.20.

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

While the veteran reports esophageal reflux and says that he 
has had shoulder pain, he has denied on examination such 
epigastric symptom such as nausea, vomiting, or difficulty 
swallowing.  Moreover evidence does not suggest any 
appreciable impairment of the veteran's overall state of 
health and is clearly not productive of, or more nearly 
approximating, the "considerable impairment of health" for 
a 30 percent rating under Diagnostic Code 7346.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim

ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to an increased rating for gastroesophageal 
reflux disease with esophagitis is denied.


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

